DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Claim Objections
Claim 42 is objected to because of the following informalities:  
In line 3, “a flux machine” should be “the flux machine”.
In line 8, “a plurality coil assemblies” is missing “of”.
In line 17, “an axial direction” should be “the axial direction”.
In lines 19-20, “a radial direction” should be “the radial direction”.
In the last paragraph line 2, “current” is missing after the first “second”.  

    PNG
    media_image1.png
    128
    606
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  it is unclear whether claim 48 means the first magnet and the second magnet of each of the plurality of magnets sets or some of the plurality of magnet sets.  Appropriate correction is required.

Claim 51 is objected to because of the following informalities:  it is unclear whether “the current” refers to “the first current” or “the second current” or both. Appropriate correction is required.

Claim 59 is objected to because of the following informalities:  claim 59 is dependent upon canceled claim 36. In the Notice of Allowance dated 10/15/2021, the attorney has agreed to the examiner’s amendment of claim 59 to depend upon claim 58. Appropriate correction is required.
For examination purposes, claim 59 will be regarded as depending upon claim 58.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 46-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 42 requires “a first frequency” and “a second frequency” which is different from “the first frequency,” but the specification fails to disclose the required limitation. The specification discloses in para. [0006] “the magnets mounted on independent rotors are axles as described herein, they may be operated independently at different frequencies and/or as a motor and generator independently and simultaneously.” Para. [0021] and [0022] discloses rotating the rotors at different rpms, but fails to disclose a first and a second frequency as required by claim 42. Thus, claim 42 is new matter.
Claims 46-60 are rejected for depending upon claim 42.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 46-60 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2015/0171694) in view of Hunstable (US 9,729,016) and Shamoto et al. (US 5,801,497).
Regarding claim 42, Walsh teaches a method of operating a flux machine at a first frequency and a second frequency, the method comprising:

a stator (102); 
a plurality of rotors (106, 506, [0047]), the plurality of rotors (106, 506) including a first rotor (any of 106 or 506) and a second rotor (any of 106 or 506) configured to rotate independently about a central axis of the plurality of rotors in a rotary direction ([0046]); 
4829-6599-9569 1Page 6 of 11069223-000009US00a plurality coil assemblies (110) coupled to the stator (102) and; 
a plurality of magnet sets (128b, 138b, 938b) coupled to the plurality of rotors (106, 506), each of the plurality of magnet sets (128b, 138b, 938b) including a first magnet (left magnet 938b) coupled to the first rotor and a second magnet (128b) coupled to the second rotor, the first rotor including a first axle configured to rotate about the central axis, the second rotor including a second axle configured to rotate about the central axis (rotors 106 and 506 can be operated to rotate separately or together [0047]), the first magnet (left magnet 938b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnet flux in an axial direction toward or away from respective one of the plurality of coil assemblies (110), the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnetic flux in a radial direction toward or away from the respective one or the plurality of coil assemblies (110); 
driving the first rotor (106) at the first frequency to cause a first current to flow in at least a first one of the plurality of coil assemblies (110; abstract discloses the motor can be operated with varying frequency and also as a generator); 

Walsh fails to teach each magnet in each of the plurality of magnet sets being configured to direct magnetic flux in an axial direction or a radial direction.
Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C discloses the magnetic north facing inwards).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction, for the advantages of producing a greater torque (col. 12 lines 60-66).
Walsh in view of Hunstable fails to teach the second frequency that is different than the first frequency.
Shamoto teaches the second frequency that is different than the first frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh in view of Hunstable to incorporate Shamoto to teach the second frequency that is different than the first frequency, for the advantages of driving the first rotor and the second rotor as a generator and a motor respectively to increase energy efficiency.
Regarding claim 46/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches the first magnet (left magnet 938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are permanent magnets, electromagnets, or a combination of permanent magnets and electromagnets ([0034] each rotor employs permanent magnets).
Regarding claim 47/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein each of the plurality of coil assemblies (110) have side edges and the first magnet (938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are configured to conform to the side edges of the corresponding one of the plurality of coil assemblies (110), and wherein gaps between the corresponding one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) set is minimized (FIG 9).
Regarding claim 48/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein both the first magnet (938b) and the second magnet (128b) direct magnetic flux (901) orthogonal to the rotary direction (FIG 9, rotary direction perpendicular to the plane).
Regarding claim 49/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein each of the plurality of coil assemblies (110) are rectangular (FIG 9).
Regarding claim 50/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein each of the plurality of coil 
	Regarding claim 51/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein magnetic flux of each of the plurality of magnet sets (128b, 138b, 938b) is configured to be directed perpendicularly to a plane of the current flowing in a corresponding coil assembly (110).
Regarding claim 52/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 1. Walsh fails to teach wherein the first rotor includes a third magnet and a fourth magnet. 
Hunstable teaches wherein the first rotor includes a third magnet (452 lower magnet) and a fourth magnet (462).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching wherein the first rotor includes a third magnet and a fourth magnet, as the split magnet of magnet (452) allows support structure/cooling mechanism/wires and conductors to be accommodated between the magnets.
Regarding claim 53/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches the flux machine further includes a third rotor ([0047]), and wherein each of the plurality of magnet sets (128b, 138b, 938b) further includes a third magnet (right magnet 938b) and a fourth magnet (138b), the third magnet (938b) being coupled to the first rotor (106, 506; [0047]) and configured to direct magnetic flux toward the corresponding one of the plurality of coil assemblies (110) in an axial direction opposing the magnet flux of the first magnet (left magnet 
As disclosed in [0047] the magnets can be mounted on rotors which can be physically connected to each other in any combination or used to drive separate equipment.
Regarding claim 54/53, Walsh in view of Hunstable and Shamoto was discussed above in claim 53. Walsh further teaches further wherein third rotor includes a third axle ([0047]), and wherein each of the first axle, the second axle, and the third axle are configured to rotate independently of each of the other axles ([0046]-[0047]).

    PNG
    media_image2.png
    96
    512
    media_image2.png
    Greyscale

Regarding claim 55/53, Walsh in view of Hunstable and Shamoto was discussed above in claim 53. Walsh further teaches wherein each of the plurality of coil assemblies (110) includes an electrical coil disposed within channels of a permeable core (108, 112; FIG 7).
Regarding claim 56/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein a gap between one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) of a corresponding one of the plurality of magnet sets is minimized (FIG 9).
Regarding claim 57/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein the first axle (of first rotor) and the second axle (of second rotor) are coaxial (the rotors can either be rotated together or independently; FIG 5).
Regarding claim 58/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein the first magnet (left magnet 938b) directs magnetic flux in a first axial direction, and wherein each of the plurality of magnet sets (128b, 138b, 938b) includes a third magnet (right magnet 938b) configured to direct magnetic flux (901) in a second axial direction opposing the first axial direction (FIG 9).
Regarding claim 59/58, Walsh in view of Hunstable and Shamoto was discussed above in claim 58. Walsh further teaches wherein the second magnet (128b) directs magnetic flux in a first radial direction, wherein each of the plurality of magnet sets includes a fourth magnet (138b) configured to direct magnetic flux (901) in a second radial direction opposing the first radial direction (FIG 9). 
Regarding claim 60/42, Walsh in view of Hunstable and Shamoto was discussed above in claim 42. Walsh further teaches wherein the axial direction (axial created by magnet 938b) is generally perpendicular to the radial direction (radial created by magnet 138b).

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 42 and 46-60 considered unpatentable for the reasons indicated below: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834